Citation Nr: 0823805	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-31 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from February 1940 to 
October 1962.  He was a prisoner of war (POW) from May 6, 
1942 to August 15, 1945.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office which had granted 
service connection for the cause of the veteran's death, 
effective from October 7, 2004.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
the cause of the veteran's death was denied by the RO in a 
rating action issued in May 1982; she was informed of this 
denial by a letter dated June 18, 1982.  While the appellant 
disagreed with this denial, she failed to respond to the 
April 1983 statement of the case with a timely filed 
substantive appeal, and the denial became final.

2.  The appellant sought to reopen her claim for service 
connection for the cause of the veteran's death in August 
2004.

3.  Effective October 7, 2004, a regulatory amendment to 
38 C.F.R. § 3.309(c) added atherosclerotic heart disease and 
hypertensive vascular disease, and their complications, to 
the list of conditions for which entitlement to service 
connection is presumed for former POW's.

4.  There was a pending claim for entitlement to service 
connection for the cause of the veteran's death at the time 
of the change in the law.

5.  In a June 2005 rating action, the RO granted entitlement 
to service connection for the cause of the veteran's death, 
effective from October 7, 2004, pursuant to the liberalized 
law noted above.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.114 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board notes that a substantially complete claim for DIC 
benefits was received in August 2004.  No notice letter was 
sent to the appellant.  However, her claim for DIC was 
granted, based upon a change in the governing law, in June 
2005.  This grant was made effective from October 7, 2004, 
the effective date of the change in law. The appellant then 
filed an NOD seeking an earlier effective date for the grant 
of DIC, and the present issue eventually reached the Board.

Although the RO did not send communications to the appellant 
informing her of the evidence necessary to substantiate her 
claim for an earlier effective date, she has not been 
prejudiced thereby. Any defect with respect to the timing of 
the VCAA notice requirements as to effective date was 
harmless error, because the September 2006 SOC provided the 
appellant with the pertinent law, and an additional 60 days 
to submit additional evidence. See Mayfield, supra; see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), as to notice 
regarding downstream issues such as effective date.

In this earlier effective date claim, the facts are not 
really in dispute and the current appeal simply involves the 
application of current law to those facts.  Moreover, the 
Board finds that, in the circumstances of this case, further 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose, because, as will be 
discussed below, the appeal is herein decided as a matter of 
law. No useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual background and analysis

The appellant has argued that the effective date of the award 
of service connection for the cause of the veteran's death 
should be his March 1982 date of death.  She pointed out that 
she had filed a claim at that time, and that his death had 
been related to his period as a POW.

The veteran died in March 1982.  His cause of death was 
listed on the death certificate as cardiac arrest due to 
pulmonary embolism.  A condition contributing to but not 
related to the immediate cause of death was a cerebrovascular 
accident (CVA).  

The appellant filed a claim for service connection for the 
cause of the veteran's death in March 1982.  In May 1982, the 
RO issued a rating action which denied entitlement to service 
connection for the cause of the veteran's death.  His time as 
a POW was noted.  It was also commented that service 
connection for peripheral vascular disease had been denied 
during the veteran's lifetime.  It was determined that 
because cardiovascular disease had not been present in 
service or to a compensable degree within one year of his 
separation from service, service connection for the cause of 
his death could not be awarded.  She submitted a notice of 
disagreement with this decision in February 1983, and she was 
issued a statement of the case in April 1983.  She failed to 
perfect this appeal with the submission of a timely 
substantive appeal, and the May 1982 denial thus became 
final.  38 C.F.R. § 20.200.

In July 1984, the RO responded to an inquiry from one of the 
appellant's congressional representatives by stating that 
while the appellant had not perfected an appeal, the medical 
evidence submitted to VA with the inquiry would be considered 
a reopened claim.  Later that month, the RO issued a rating 
decision confirming the prior denial.  The appellant was 
notified by way of a letter dated in August 1984.  She did 
not appeal that determination.

In August 2004, the appellant submitted a claim to reopen her 
request for service connection for the cause of the veteran's 
death.  Effective October 7, 2004, a regulatory amendment to 
38 C.F.R. § 3.309(c) added atherosclerotic heart disease and 
hypertensive vascular disease, and their complications, to 
the list of conditions for which entitlement to service 
connection is presumed for former POW's.

In June 2005, the RO issued a rating action that granted 
service connection for the cause of the veteran's death, 
effective from October 7, 2004, pursuant to the above-noted 
regulatory amendment to 38 C.F.R. § 3.309(c).

Under 38 U.S.C.A. § 1310, a veteran's surviving spouse may 
receive dependency and indemnity compensation where the 
veteran died of a service-connected disability.  A service-
connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

Unless specifically provided otherwise in the statute, the 
effective date of an award on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In a reopened 
claim, the effective date will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  In cases, involving service connection 
for the cause of the veteran's death, after separation from 
service, the effective date is the first day of the month in 
which the veteran's death occurred if a claim is received 
within one year after the date of death; otherwise, the 
effective date is the date that the claim is received.  
38 C.F.R. § 3.400(c)(2).

Where dependency and indemnity compensation is awarded 
pursuant to a liberalizing law or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.   In this case, the new regulatory 
criteria may be considered "liberalizing" since they 
provided additional bases upon which a veteran, who was 
prisoner of war, may be granted presumptive service 
connection and those bases were not provided under the old 
criteria.

The Board has carefully reviewed the evidence of record and 
finds that there is no basis for the assignment of an 
effective date earlier than October 7, 2004.  The record 
reflects that the effective date assigned for the grant of 
service connection for the cause of the veteran's death is 
based solely upon a new law providing a basis for the award 
of the benefit.

In this case, certain facts are not in dispute, which are as 
follows: (1) the veteran was a former prisoner of war; (2) he 
died in March 1982 of cardiac arrest due to pulmonary 
embolism (a cerebrovascular accident contributed to but did 
not cause death); and (3) on October 7, 2004, while the 
appellant's claim for service connection for the cause of the 
veteran's death was pending, there was a change in the law 
which provided a presumption of service connection for former 
prisoners of war who have hypertensive heart disease.  See 69 
Fed. Reg. 60,083 (Oct. 7, 2004), amending 38 C.F.R. § 3.309.

Since the appellant's claim was pending at the time of the 
regulatory change, the above three facts established a basis 
to award service connection for the cause of the veteran's 
death.  The RO properly determined that the appropriate 
effective date is October 7, 2004.  Even though the appellant 
had filed her claim for service connection for the cause of 
the veteran's death prior to that date, there was no basis to 
grant service connection for the cause of the veteran's death 
prior to that date. There was no competent evidence to 
establish that the veteran's cardiovascular disease had begun 
in service, was manifested to a compensable degree within one 
year following the veteran's discharge from service, or was 
otherwise due to service.  While the appellant had filed a 
claim for service connection for the cause of the veteran's 
death in March 1982, the RO, as noted above, had denied this 
claim and the appellant had failed to perfect an appeal; 
thus, this decision became final.  Moreover, in this case, 
the basis of the award was a new theory of entitlement based 
upon a change in the law.  See Spencer v. Brown, 4 Vet. App. 
283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  It is 
only because of the change in the law that it is now presumed 
that the veteran's cause of death due to pulmonary embolism 
with a contributing cerebrovascular accident was due to his 
prisoner-of-war experience.

To the extent that the appellant has asserted entitlement to 
an earlier effective date, the Board finds that such is 
legally precluded. The Court has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, supra.


ORDER

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


